MEMORANDUM **
Patsy N. Sakuma appeals pro se the district court’s judgment dismissing pursuant to a settlement agreement her action alleging the Association of Apartment Owners of the Tropics at Waikele and others violated various federal statutes, including the Fair Housing Act and the Americans with Disabilities Act. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s enforcement of a settlement agreement for abuse of discretion, Doi v. Halekulani Corp., 276 F.3d 1131, 1136 (9th Cir.2002), and we affirm.
The district court properly enforced the settlement between Sakuma and the defendants because Sakuma acknowledged in open court that the parties had resolved all “key” terms. See Doi 276 F.3d at 1137-39.
The district court did not abuse its discretion in denying Sakuma’s post-judgment motion for reconsideration because Sakuma did not present newly-discovered evidence, demonstrate clear error, or show an intervening change in controlling law. See Weeks v. Bayer, 246 F.3d 1231, 1236 (9th Cir.2001).
Sakuma’s remaining contentions also lack merit.
We deny Sakuma’s motion for reconsideration.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *932courts of this circuit except as provided by Ninth Circuit Rule 36-3.